DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
Response to Remarks
This Office action is considered fully responsive to the amendment filed January 21, 2022.
Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive.
Applicant argues the R8BW and NewBW system bandwidth disclosed by Chen are not bandwidth parts as a BWP, as understood to those having skilled (SIC) in the art, is a contiguous set of physical resource blocks (PRBs) on a given carrier selected from a contiguous subset of the common resource blocks for a given numerology (pages 10-11, Remarks).
the greatest clarity is obtained when the specification serves as a glossary for the claim terms” (emphasis added).
Applicant argues R8BW and NewBW are fixed and cannot be rearranged during a communication process (page 11, Remarks).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., rearranging a BWP during a communication process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, Examiner notes that Chen at para. 0029 states that the system bandwidth may have a configurable size, i.e. it is not fixed.
	 

	Applicant argues Chen does not disclose receiving DCI from the network and determining the at least one BWP according to the attribute of the DCI, as the control message is not DCI and that the DCI format is not an attribute of the control message (pages 12-14, Remarks).
	Examiner respectfully disagrees.  Chen at paras. 0066-0067 clearly mention traffic information is mapped to the different system bandwidths based on DCI format.  DCI stands for downlink control information, and is interpreted as the claimed first control message.  It is also clear from the Chen reference, that the control message it refers to is the DCI.  Applicant erroneously states para. 0008 mentions the control message includes downlink control information (DCI).  Para. 0008 states the control message may comprise downlink control information (DCI), which means it is DCI.
	Applicant argues Chen does not disclose that the UE determines at least one BWP and determines the target BWP (page 14, Remarks).
	Examiner respectfully disagrees.  Chen at paras. 0066-0067 clearly mention traffic information is mapped to the different system bandwidths based on DCI format (referring to one or more transmission bands).  Para. 0093 states “If the DCI is deemed to be for unicast for the UE, then a unit 820 may receive the UE ID and the DCI type and may determine a selected system bandwidth for the UE” (referring to target transmission frequency band).
	Applicant argues Chen does not teach according to the frequency band information of the target transmission frequency band, and the first mapping relationship, determining, by the terminal device, the target transmission frequency band to be a transmission frequency band corresponding to the frequency band information form the one or more transmission frequency band, because Chen does not involve any BWP (pages 14-15, Remarks).
	Examiner respectfully disagrees, as the system bandwidths of Chen read on BWP as Examiner has explained above.  
Applicant’s arguments, see Remarks at page 11 that the instant claims are directed to 5G New Radio (NR), filed January 21, 2022, with respect to the rejection(s) of claim(s) 1-2,4-6,19-20,22-24 and 37-38 under U.S.C. 102 and claims 3 and 21 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Publication No. 2018/0048413 A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4, 6, 19-20, 22, 24, 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/047353 A1 to Chen et al. (“Chen”) [provided by Applicant] in view of U.S. Publication No. 2018/0048413 A1 to Liu et al. (“Liu”).
As to claim 1, Chen discloses a method for data transmission, comprising: receiving, by a terminal device, first control information sent by a network device, wherein the first control information is used to schedule the terminal device to perform data transmission (paragraph 0011 "the UE may receive the control message from the base station and may determine the resources assigned to the UE based on the resource allocation field of the control message". A similar disclosure is found in paragraph 0048 "The DCI [=first control information] may include a downlink grant for data transmission on the downlink or an uplink grant for data transmission on the uplink"); 
determining, by the terminal device, according to attribute of the first control information and a first mapping relationship, at least one transmission frequency band corresponding to the attribute of the first control information, wherein in the first mapping relationship, the attribute of the first control information corresponds to one or more 

and performing, by the terminal device, the data transmission with the network device on the target transmission frequency band according to the first control information (paragraph 0011 "the UE may communicate with the base station on the assigned resources" and as follows from the figure 8, upon assignment of resources).
wherein the transmission frequency band is a Band Width Part BWP (Paragraphs 0066 and 0067 provide examples of traffic information mapped to the different system bandwidths - unicast, broadcast based on DCI format (i.e. transmission information). Therefore, multiple frequency bands (R8BWand NewBW) may be interpreted as Band Width Parts), and wherein the first control information is downlink control information DCI (paragraph 0048 "The DCI [=first control information] may include a downlink grant for data transmission on the downlink or an uplink grant for data transmission on the uplink"); 
wherein the first control information comprises frequency band information of the target transmission frequency band  (block 1014 of figure 10, control message (=first control information) has resource allocation field with indication of resources (=frequency band information) assigned for selected system bandwidth (=target transmission frequency band)), and the first mapping relationship comprises a correspondence between a plurality of transmission frequency bands and a plurality of 
wherein determining, by the terminal device, the target transmission frequency band from the one or more transmission frequency band comprises: 
according to the frequency band information of the target transmission frequency band, and the first mapping relationship, determining, by the terminal device, the target transmission frequency band to be a transmission frequency band corresponding to the frequency band information from the one or more transmission frequency band (block 1014 of figure 10, determine resources assigned to the UE based on a resource allocation field of the control message, the resource allocation field comprising an indication of the resources assigned (= frequency band information) to the UE for a system bandwidth (=target transmission frequency band) selected for the UE from among a plurality of system bandwidths (=the one or more transmission frequency band)).
Chen does not expressly disclose in a 5G New Radio NR network.
Liu discloses at para. 0055, in NR, the concept of bandwidth parts (BWPs) are introduced within a CC, but a BWP operates similarly to a LTE CC and the BWPs within a CC operate similarly to LTE intra-band contiguous CA. A CC and BWP may be viewed as equivalent unless otherwise specified, i.e. the system bandwidth of Chen’s LTE system can map to a BWP of NR in Liu.
Prior to the effective filing date of invention, it would have been obvious to a

As to claim 2, Chen and Liu further discloses the method according to claim 1, wherein the first mapping comprises a correspondence between a plurality of pieces of attribute of the first control information and a plurality of transmission frequency bands (Chen, block 1014 of figure 10 illustrates the fact that the DCI comprises the resource allocation field comprising an indication of the resources assigned [=a plurality of pieces of attribute of the first control information] of the subsequently determined system band selected among a plurality of system bandwidths [=target transmission frequency bands]).  In addition, the same suggestion/motivation of claim 1 applies.
As to claim 4, Chen and Liu further discloses the method according to claim 1, wherein the first mapping relationship is pre-agreed between the terminal device and the network device, or is determined by the network device and then configured to the terminal device (Chen, Paragraphs 0066 and 0067 detail that the DCI formats and bandwidths (i.e. mapping relationship) are sent from the network side to the UE).  In addition, the same suggestion/motivation of claim 1 applies.
As to claim 6, Chen and Liu further discloses the method according to claim 1, wherein the attribute of the first control information comprise any one of: a DCI format of the DCI, a size of the DCI, and information indicating whether the DCI schedules uplink data or downlink data (Chen, paragraphs 0097 and 0098 "In one design, the resource allocation field may have different sizes for the plurality of system bandwidths for a 
As to claim 19, see similar rejection to claim 1.  Note paras. 0115-0118, 0125 of Chen disclose a UE contains a processor and memory with program code, executed by processor, and fig. 1 illustrates bidirectional communications from an antenna (i.e. transceiver). 
As to claim 20, see similar rejection to claim 2.
As to claim 22, see similar rejection to claim 4.
As to claim 24, see similar rejection to claim 6.
As to claim 37, see similar rejection to claim 38.
As to claim 38, Chen discloses a network device, comprising a processor, a transceiver, and a memory, wherein when the processor executes instructions stored by the memory, the execution causes the terminal device  (paras. 00115-00118, base station, transmit processor, memory storing data and program codes; fig. 1 illustrates bidirectional communications from an antenna (i.e. transceiver)) to perform: 
determining, by the processor, according to attribute of first control information and a first mapping relationship, one or more transmission frequency band corresponding to the attribute of the first control information, wherein in the first mapping relationship, the attribute of the first control information corresponds to one or more transmission frequency band (para. 00115, transmit processor of base station may also process DCI (=first control information), para. 00119, base station generating the control 
determining, by the processor, a target transmission frequency band from the one or more transmission frequency band (para. 00119, base station generating the control signal and setting resource allocation field, setting a resource allocation field of the control message based on a system bandwidth selected (=target transmission frequency band) for the UE from among a plurality of system bandwidths); 
sending, by the transceiver, first control information to a terminal device (para. 00119, sending control message to UE); and 
performing, by the transceiver, data transmission with the terminal device on the target transmission frequency band (para. 00119, communicating with the UE on the resources assigned to the UE); 
wherein the transmission frequency band is a Band Width Part BWP (Paragraphs 0066 and 0067 provide examples of traffic information mapped to the different system bandwidths - unicast, broadcast based on DCI format (i.e. transmission information). Therefore, multiple frequency bands (R8BWand NewBW) may be interpreted as Band Width Parts), and wherein the first control information is downlink control information DCI (paragraph 0048 "The DCI [=first control information] may include a downlink grant for data transmission on the downlink or an uplink grant for data transmission on the uplink"); 
wherein the first control information comprises frequency band information of the target transmission frequency band, and the first mapping relationship further comprises a correspondence between a plurality of transmission frequency bands and a plurality of 
 before (fig. 9, block 912, 914) the network device sends the first control information to the terminal device (fig. 9, block 916), the processor is configured to: determine frequency band information corresponding to the target transmission frequency band from one or more piece of frequency band information corresponding to the one or more transmission frequency band according to the target transmission frequency band and the first mapping relationship (fig. 9, block 914, set a resource allocation field based on a system bandwidth (=target transmission frequency band) selected for the UE from among a plurality of system bandwidths (=the one or more transmission frequency band), the resource allocation field (= one or more piece of frequency band information) comprising an indication of resources (= frequency band information) assigned to the UE for the selected system bandwidth).
Chen does not expressly disclose of a 5G New Radio NR network.
Liu discloses at para. 0055, in NR, the concept of bandwidth parts (BWPs) are introduced within a CC, but a BWP operates similarly to a LTE CC and the BWPs within a CC operate similarly to LTE intra-band contiguous CA. A CC and BWP may be viewed as equivalent unless otherwise specified, i.e. the system bandwidth of Chen’s LTE system can map to a BWP of NR in Liu.
Prior to the effective filing date of invention, it would have been obvious to a
.
Claims 3, 5, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/047353 A1 to Chen et al. (“Chen”) [provided by Applicant] in view of U.S. Publication No. 2018/0048413 A1 to Liu et al. (“Liu”) and in further view of U.S. Publication No. 2019/0260548 A1 to PARKVALL et al. (“Parkvall”).
As to claim 3, Chen and Liu further discloses receiving, by the terminal device, second control information sent by the network device (Chen, para. 0115, DCI comprises control messages).
Chen and Liu does not expressly disclose the method according to claim 1, wherein before the terminal device determines at least one transmission frequency band corresponding to attribute of the first control information according to the attribute of the first control information of the terminal device and a first mapping relationship, the method further comprises: the second control information comprising the first mapping relationship. 
Parkvall discloses a method of operating a user equipment (UE) in a New Radio (NR) Radio Access Network, the method comprising: transmitting uplink data utilizing allocated frequency resources based on allocation information received in a Downlink Control Information ( DCI) message having an allocation information structure comprising a bitmap of B bits containing mapping information, the frequency resources being in a bandwidth of N resource blocks in frequency domain for transmitting the 
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the DCI message of Parkvall into the invention of Chen and Liu. The suggestion/motivation would have been to describe approaches of utilizing consistent allocation signaling with limited overhead over a wide range of frequencies, which at the same time allows flexible allocation of resources, in particular considering different allocation sizes (Parkvall, para. 0004).  Including the DCI of Parkvall into the invention of Chen and Liu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Parkvall.
As to claim 5, Chen, Liu, and Parkvall further discloses the method according to claim 3, wherein the second control information comprises a radio resource control RRC signaling or system information (Chen, para. 0057, DCI for broadcast services may include system information).  In addition, the same suggestion/motivation of claim 3 applies.
	As to claim 21, see similar rejection to claim 3.
As to claim 23, see similar rejection to claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463